Citation Nr: 0837444	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-33 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for residuals of a left 
foot stress fracture.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern




INTRODUCTION

The appellant is a veteran who served active duty from March 
1966 to March 1968. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision of the Huntington, West Virginia Department of 
Veterans Affairs (VA) Regional Office (RO). The veteran's 
claims file is now in the jurisdiction of Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply in the 
instant case. While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159.

The veteran's claim has been denied essentially on the bases 
that the alleged injury is not shown in his service medical 
records, and that there was an intercurrent postservice 
injury to which current left foot pathology could be 
attributed.  In that regard it is noteworthy that he has 
provided a detailed account of the circumstances of the 
alleged injury in service, which should be capable of 
verification, and that development to secure verification of 
the injury has not yet been exhaustive.  Specifically, the 
veteran alleges that his left foot stress fracture occurred 
while he was in Marine Corps boot camp at Parris Island, 
South Carolina, that he was treated for the stress fracture 
at the "West End" dispensary or "Depot" dispensary at that 
base.  While the development to date has included securing 
the veteran's service treatment records (STRs), there is no 
indication in the record of an attempt to secure records from 
the medical facilities at Parris Island (or from a storage 
facility where they may have been retired).  VA's duty to 
assist includes such development.  Furthermore, the veteran 
has related that due to the injury, he was placed in a 
[medical] holding unit where he was kept (at Parris Island) 
for about a month beyond his training unit's completion of 
boot camp and therefore was separated from the other members 
of the unit.  His service personnel records may contain 
information verifying that he was in a medical holding 
company (thereby corroborating at least part of his account), 
and must be secured.  Regarding these matters, it is 
noteworthy that both the records of treatment at a specific 
facility in service and service personnel records are 
constructively of record.

Regarding the determination that current left foot disability 
would be attributable to a March 1988 postservice injury it 
is noteworthy that the alleged injury in service (stress 
fracture of the foot) and the March 1988 injury shown 
(swelling, erythema, and bruising of the left ankle, with 
negative x-ray) appear to be of differing nature; that the 
determination was not based on a medical opinion (See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)); and that if there were 
corroboration of a stress fracture injury in service, an 
orthopedic examiner might be able to distinguish disability 
due to a stress fracture in service from disability due to 
the ankle injury in 1988.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for association 
with the claims file copies of the 
veteran's complete service personnel 
records.

2. The RO should arrange for exhaustive 
search for records of the veteran's 
alleged treatment for a left foot stress 
fracture at facilities at Parris Island 
(to include, as specifically alleged by 
the veteran the "West End" and "Depot" 
Dispensaries and any main base hospital.  
The search must encompass contacting those 
facilities (if they still exist) directly 
and all storage facilities where the 
records may have been retired.  If no 
records are located, the scope of the 
search must be noted in the record.

3. If, and only if, records received 
pursuant to the request above show that 
the veteran did indeed sustain a left foot 
stress fracture in service, or tend to 
corroborate that fact (i.e., personnel 
records show that he was placed in a 
medical holding unit during boot camp), 
the RO should then arrange for a VA 
orthopedic examination to determine the 
nature and likely etiology of any current 
foot disability. The examiner must review 
the veteran's claims file (including this 
remand) in conjunction with the 
examination, note the evidence 
corroborating the veteran's accounts of 
the injury in service and the records 
pertaining to the March 1988 postservice 
injury, and provide opinions responding to 
the following question?

(a) What is/are the correct diagnosis(es) 
for the veteran's current left foot 
disability, if any?

(b) Is it at least as likely as not (i.e., 
a 50 percent or better probability) that 
the veteran's current left foot disability 
(or any part of a current left foot 
disability) is related to a stress 
fracture in service (rather than to 
postservice intercurrent injury). 

(c) If only part of the current disability 
is related to the injury in service, 
please identify, to the extent possible, 
the pathology (and associated impairment) 
that is attributable to the injury in 
service.  

The examiner should explain the rationale 
for all opinions given.  
4. The RO should then re-adjudicate the 
claim of service connection for residuals 
of a stress fracture.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond. The case 
should then be returned to the Board, if 
in order, for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

